Citation Nr: 0010559	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fracture, right big 
toe with arthritis.  

2.  Entitlement to service connection for a liver condition, 
with loss of hair.  

3.  Entitlement to service connection for meningitis, with 
loss of memory and concentration.  

4.  Entitlement to service connection for the residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  He also served in the Colorado National Guard 
from April 1978 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims 
seeking entitlement to service connection for fracture, right 
big toe with arthritis, liver condition, with loss of hair, 
meningitis, with loss of memory and concentration and 
residuals of a right knee injury.  

This case was previously before the Board in October 1999, 
but was remanded for additional development.  The case has 
now been returned to the Board for further review.  

REMAND

The veteran contends that he is entitled to service 
connection for a fracture, right great toe with arthritis; 
for a liver disorder resulting in hair loss; for meningitis, 
with residual memory/concentration problems, and for 
residuals of a right knee injury.  He essentially contends 
that these disorders were all either incurred during active 
duty or active duty for training (ACTDTRA). 

As noted above, this claim was previously remanded to the RO 
for further development in October 1999.  This remand noted 
that the basis of the veteran's claims depended in part on 
the dates of his ACTDTRA or inactive duty for training while 
a member of the Colorado National Guard.  The decision added 
that the basis for the remand was to afford the veteran due 
process regarding his claims, specifically in the 
verification of the dates of ACTDTRA or inactive duty for 
training while a member of the Colorado National Guard.  

In summary, the Board requested that the RO should attempt to 
verify the veteran's period(s) of service, and that an 
attempt should be made to obtain any and all available 
service medical records for those period(s).  The Board noted 
that repeated attempts had been made by the RO to obtain 
service medical records for the periods of reserve duty, and 
that only incomplete photocopies of service medical records 
had so far been obtained.  However, the Board also noted that 
no similar attempts to verify the actual dates of active duty 
for training and inactive duty for training through official 
channels had been made.  The Board opined that obtaining the 
official records of ACTDTRA and inactive duty for training 
appeared to be crucial to the proper adjudication of these 
claims, pursuant to 38 C.F.R. §§ 3.303 and 3.6 (1999). 

A review of the record notes that the RO contacted the 
veteran by letter in November 1999, and provided him a copy 
of the October 1999 remand.  They referred him to the portion 
of the October 1999 remand that requested the RO to contact 
the veteran to obtain all periods of military service.  The 
RO requested that the veteran supply this information within 
60 days.  No response was received from the veteran within 
this period.  A March 2000 RO memorandum contained in the 
claims folder indicates that as the veteran did not respond 
to the November 1999 letter, the RO was unable to proceed 
with the rest of the development requested by the remand. 

Initially, the Board notes that the veteran was also sent a 
letter that asked for all his periods of service, including 
active duty for training, in April 1998.  He responded to 
this letter in April 1998, and while he did not include the 
dates of ACTDTRA, he did include the dates of service in the 
National Guard.  Furthermore, the development requested in 
the October 1999 remand was not contingent on the receipt of 
additional information from the veteran.  Rather, the RO was 
requested to attempt to verify all periods of inactive duty 
and active duty for training.  This was not accomplished.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, this case must be 
returned to the RO in order to complete the development 
requested in October 1999.  As the purpose of this remand is 
to provide the veteran with due process, a decision as to the 
whether or not his claims are well grounded is not required 
at this time.  

Therefore, in order to afford the veteran due process, and at 
the request of his representative, these claims are remanded 
to the RO for the following development: 

1.  The RO should contact the veteran to 
obtain all periods of military service 
and to attempt to verify, through 
official channels, said periods of 
service.  The RO should explain to the 
veteran the importance of obtaining the 
dates of inactive duty and active duty 
for training in particular.  The veteran 
should be informed that any information 
that he can provide pertaining to his 
dates of inactive duty and active duty 
for training would aid in the 
verification of those dates.  Regardless 
of the reply from the veteran, the RO 
should attempt to verify all periods of 
inactive duty and active duty for 
training.  The National Personnel 
Records Center and the United States 
Army Reserve Personnel Center should be 
contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.  If additional 
service is verified, all service medical 
records and service personnel records 
for such time periods are to be 
obtained.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder. 

2.  Following completion of the above 
actions, the RO should review the 
evidence and set forth the exact dates 
of active duty for training, and 
consider whether a right great toe 
injury, a right knee injury, a liver 
disorder with residual hair loss and 
meningitis, with residual memory 
problems, were incurred or aggravated by 
active duty or active duty for training, 
or whether any disorder is due to 
presumptive disability such as arthritis 
having manifest itself to a compensable 
degree within one year following active 
duty service.  The RO should also set 
forth all periods of inactive duty for 
training and determine whether the 
veteran has a right great toe disability 
or right knee disability due to an 
injury in any period of inactive duty 
for training.

3.  Upon completion of the foregoing, 
the RO should review the veteran's 
claims seeking entitlement to service 
connection for fracture, right great toe 
with arthritis, residuals of right knee 
injury, liver disorder with hair loss 
and meningitis with loss of memory and 
concentration; it should determine 
whether any claim is well-grounded and, 
if so, whether service connection is 
warranted.  

4.  If any determination remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
contains any additional evidence, 
citations of applicable laws and 
regulations not previously provided, and 
the reasons and bases for the decision 
with respect to each period of active 
duty, active duty for training and 
inactive duty for training.  The veteran 
and his representative should be given 
the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


